

116 S68 IS: Smart Choices Act
U.S. Senate
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 68IN THE SENATE OF THE UNITED STATESJanuary 9, 2019Mr. Jones (for himself, Mr. Kaine, Mr. King, Ms. Klobuchar, Ms. Smith, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the Medicaid and CHIP Payment and Access Commission to publish an annual report on the
			 estimated impact in each State of the Medicaid expansion added by the
			 Patient Protection and Affordable Care Act, including the estimated impact
			 that adopting such expansion would have in States that have not expanded
			 their Medicaid coverage.
	
 1.Short titleThis Act may be cited as the Smart Choices Act. 2.Annual report estimating impact of expanding Medicaid coverageFor each fiscal year beginning with fiscal year 2020, the Medicaid and CHIP Payment and Access Commission shall publish an annual report estimating—
 (1)for each State that has elected to provide Medicaid coverage to individuals described in section 1902(a)(10)(A)(i)(VIII) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)(VIII)) for the fiscal year—
 (A)the amount of Federal funds under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) that the State will receive for the fiscal year for medical assistance provided to such individuals; and
 (B)the number of such individuals who are expected to receive coverage under the State Medicaid plan under such title in the fiscal year; and
 (2)for each State that has not elected to provide Medicaid coverage to individuals described in section 1902(a)(10)(A)(i)(VIII) of such Act for the fiscal year—
 (A)the amount of additional Federal funds under title XIX of such Act that the State would receive for the fiscal year if the State expanded coverage to such individuals; and
 (B)the number of additional individuals who would receive access to affordable, comprehensive coverage under the State Medicaid plan under such title in the fiscal year if the State expanded coverage to individuals described in section 1902(a)(10)(A)(i)(VIII) of such Act.